         Case 1:19-cr-00373-PGG Document 263 Filed 02/12/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 12, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully submits this letter on behalf of both parties to jointly suggest
that the Court instruct the jury that the following exhibits containing text messages were offered
for the purposes listed below.


                   Exhibit                                    Purpose
       GX 103A                           Defendant’s state of mind
       GX 103B                           Defendant’s state of mind
       GX 103C                           Defendant’s state of mind
       GX 103D                           For any purpose the jury finds appropriate,
                                         including for the truth of any factual assertions
       GX 103F                           Defendant’s state of mind
       GX 103G                           Defendant’s state of mind
       GX 132                            Defendant’s knowledge
       GX 133                            Defendant’s knowledge
       GX 201                            Defendant’s state of mind
       GX 206                            Background
       GX 308                            Defendant’s state of mind
       GX 310                            Auerbach’s state of mind
       GX 310R                           Auerbach’s and/or Defendant’s state of mind
       GX 312                            Defendant’s state of mind
       GX 319                            Auerbach’s and/or Defendant’s state of mind
       GX 321                            Auerbach’s and/or Defendant’s state of mind
       DX D-1                            Defendant’s state of mind
       DX D-3                            Defendant’s state of mind
       DX D-4                            Defendant’s state of mind
         Case 1:19-cr-00373-PGG Document 263 Filed 02/12/20 Page 2 of 2
Honorable Paul G. Gardephe
United States District Judge
February 12, 2020
Page 2

                Exhibit                                      Purpose
       DX D-6                            Defendant’s state of mind
       DX FF-1                           Auerbach’s and/or Franklin’s state of mind
       DX FF-1A                          Auerbach’s and/or Franklin’s state of mind
       DX FF-911                         Auerbach’s and/or Franklin’s state of mind
       DX I-2                            Defendant’s state of mind
       DX MM-2                           Auerbach’s and/or Franklin’s state of mind
       DX TT                             Background


        In addition, the parties jointly request that the Court provide an additional instruction
regarding all text messages that were offered for state of mind during the trial. The Government
proposes the following instruction, which defense counsel intends to review with their client prior
to the resumption of deliberations tomorrow morning:

               Let me note that the text messages that were admitted into evidence
               for you to consider in evaluating the state of mind of one or more
               individuals does not mean that the parties necessarily agree as to
               what the state of mind was, or what inference, if any, you should
               draw from that state of mind.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:     ___________________________
                                                     Matthew D. Podolsky
                                                     Daniel C. Richenthal
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
